Citation Nr: 1134537	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, including as due to herbicide exposure or as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to herbicide exposure or as secondary to diabetes mellitus.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO in Waco, Texas that in pertinent part, denied service connection for anxiety/depression, diabetes mellitus, hypertension, and peripheral neuropathy of the right upper extremity.  A personal hearing was held before the undersigned Veterans Law Judge in March 2011.  In connection with that hearing, the appellant submitted additional evidence directly to the Board and waived consideration of that evidence by the RO.  See 38 C.F.R. § 20.1304.

Thus far, the RO has adjudicated the Veteran's claim for service connection for a psychiatric disorder as a claim for anxiety/depression.  Under the circumstances, the Board finds that the Veteran's claim for service connection for a psychiatric disorder should be characterized as set forth on the title page.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, the Board notes that in his October 2008 notice of disagreement, the Veteran stated that he was diagnosed with a psychiatric disorder in 1981 or 1982 at the Houston VA Medical Center (VAMC).  It does not appear that the RO has attempted to obtain records of such treatment.  The file contains VA medical records dated from August 1996 to January 2008.  Moreover, at his March 2011 Board hearing, the Veteran testified that he was treated for his claimed conditions from 1997 or 1998 until March 2011.  The Veteran has reported receiving VA medical treatment at the Houston VAMC, the Temple VAMC, and at the College Station CBOC (community-based outpatient clinic).  Any additional pertinent VA medical records must be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Also at his March 2011 hearing, the appellant testified that because of his psychiatric disorder and his right upper extremity disability, he was unable to work and had applied for disability benefits from the Social Security Administration.  VA is required to obtain relevant records from a Federal department or agency, including the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2) (2010); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  To ensure that the VA record on appeal is complete, SSA records should be requested.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).
 
Finally, the Board notes that the Veteran contends that some of his disabilities are due to herbicide exposure during service, while he was stationed in Okinawa and in the Panama Canal Zone.  His service personnel records reflect that he was stationed in the Canal Zone from October 31, 1969 to August 2, 1970, and in Okinawa from September 10, 1970 to May 13, 1971.  The Veteran has submitted internet articles regarding Agent Orange testing in Panama in the 1960s and 1970s.

In an April 2008 electronic mail letter, a VA Compensation and Pension Policy Staffer advised the RO that in the Veteran's case, the RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) and attempt to corroborate the Veteran's claimed herbicide exposure.  Such has not yet been done, and must be done prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Any additional service personnel records from the Veteran's period of active duty from May 1969 to May 1971 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate records repository and attempt to obtain any additional service personnel records from the Veteran's period of active duty from May 1969 to May 1971.

2.  Then, the RO/AMC should contact the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate authority and attempt to verify the Veteran's claimed exposure to herbicides in the Panama Canal Zone from October 31, 1969 to August 2, 1970, and in Okinawa from September 10, 1970 to May 13, 1971.  JSRRC should be requested to conduct a search of all available and appropriate sources, and provide any pertinent information which might corroborate the claimed herbicide exposure.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.

3.  The RO/AMC should obtain from the SSA a copy of any decision, either granting or denying a claim by the Veteran for Social Security benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records cannot be obtained, this fact must be documented in the claims file and the Veteran must be notified.

4.  The RO/AMC should attempt to obtain copies of records of relevant VA or private treatment records dated since January 1981, pertaining to treatment for a psychiatric disorder, diabetes mellitus, hypertension, or neuropathy of the right upper extremity, that are not already on file, including any in 1981 or 1982 at the Houston VA Medical Center and those since January 2008.  Associate all such available records with the claims folder.  In particular, the RO/AMC should attempt to obtain VA medical records from the Houston VAMC, the Temple VAMC, and the College Station CBOC.  

5.  After the development requested above has been completed to the extent possible and after undertaking any other additional development deemed necessary, the RO/AMC should review the record, including any additional evidence received since the statement of the case.  If the Veteran's claims remain denied, he and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


